Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00580-CV

                                        IN RE Raymond A. BRUNI

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

Delivered and Filed: January 27, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 1, 2020, relator filed a petition for a writ of mandamus. The court has

considered relator’s mandamus petition and determined relator is not entitled to the relief

requested. Therefore, relator’s mandamus petition is denied. See TEX. R. APP. P. 52.8.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-25943, styled In the Matter of the Marriage of Alicia G. Bruni and
Raymond A. Bruni, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga
presiding.